DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 3/9/2021, with respect to claims 1-31 have been fully considered and are persuasive.  The rejection of claims 1-31 has been withdrawn.

The amendment has cured the basis of 35 U.S.C 112 (b) rejection, therefore, the 35 U.S.C 112 (b) is hereby withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Sarah M. DeCristofaro (Reg. No. 69,831) on 3/17/2021.
	Claim 2 is cancelled. Claims 1, 4, and 22 are amended as following:
	1. (Currently Amended) A method for evaluating a fit of an applicator on a target area, comprising:
receiving on a processor a first set of digital data representing the target area, the first set of digital data being received from a digital geometric representation of the target area stored on a memory or streamed in real time; 
receiving on the processor a second set of digital data representing at least a portion of an applicator designed to contact the target area;
digitally overlying the second set of digital data over the first set of digital data to determine digitally the contact area of the at least the portion of the applicator when applied to the target area;
calculating in the target area at a plurality of points of the overlay a separation distance between the second set of digital data and the first set of digital data, wherein a separation distance of about 1 mm or less represents contact between the applicator and the target area when the applicator is applied to the target area; 
determining a percentage of the plurality of points having a separation distance of about 1 mm or less in the target area, wherein a determination of at least 90% of the plurality of points having a separation distance of 1 mm or less indicates the applicator fits; and
generating a first electronic image that includes a visual depiction of the calculated separation distance between the applicator and the target area when the applicator is applied to the target area, wherein the first electronic image includes a continuum of separation distances at a plurality of points.

 2. (Canceled) 


receiving on a processor a first set of digital data representing the target area, the first set of digital data being received from a digital geometric representation of the target area stored on a memory; 
receiving on the processor a second set of digital data representing at least a portion of a first applicator designed to contact the target area, wherein the first applicator is a one-size fits all applicator;
receiving on the process a third set of digital data representing at least a portion of a second applicator designed to contact the target area, wherein the second applicator is created from a digital geometric representation of the target area; 
digitally overlying the second set of digital data over the first set of digital data to determine digitally the contact area of the at least the portion of the first applicator when applied to the target area;
digitally overlying the third set of digital data over the first set of digital data to determine digitally the contact area of the at least the portion of the second applicator when applied to the target area;
calculating in the target area at a plurality of points of the overlay a separation distance between the second set of digital data and the first set of digital data, wherein a separation distance of about 1 mm or less represents contact between the first applicator and the target area when the first applicator is applied to the target area;
calculating in the target area at a plurality of points of the overlay a separation distance between the third set of digital data and the first set of digital data, wherein a separation distance of about 1 mm or less represents contact between the second applicator and the target area when the second applicator is applied to the target area;
determining a percentage of the plurality of points having a separation distance of about 1 mm or less in the target area, wherein a determination of at least 90% of the plurality of points having a separation distance of 1 mm or less indicates the applicator fits;
generating a first electronic image that includes a visual depiction of the calculated separation distance between the first applicator and the target area when the applicator is applied to the target area; and

wherein the first and second electronic images includes a continuum of separation distances at a plurality of points.

22.	(.


Allowable Subject Matter
Claims 1 and 3-31 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“ calculating in the target area at a plurality of points of the overlay a separation distance between the second set of digital data and the first set of digital data, wherein a separation distance of about 1 mm or less represents contact between the applicator and the target area when the applicator is applied to the target area; 
determining a percentage of the plurality of points having a separation distance of about 1 mm or less in the target area, wherein a determination of at least 90% of the plurality of points having a separation distance of 1 mm or less indicates the applicator fits; and
generating a first electronic image that includes a visual depiction of the calculated separation distance between the applicator and the target area when the applicator is applied to the target area, wherein the first electronic image includes a continuum of separation distances at a plurality of points”.


“calculating in the target area at a plurality of points of the overlay a separation distance between the third set of digital data and the first set of digital data, wherein a separation distance of about 1 mm or less represents contact between the second applicator and the target area when the second applicator is applied to the target area;
determining a percentage of the plurality of points having a separation distance of about 1 mm or less in the target area, wherein a determination of at least 90% of the plurality of points having a separation distance of 1 mm or less indicates the applicator fits;
generating a first electronic image that includes a visual depiction of the calculated separation distance between the first applicator and the target area when the applicator is applied to the target area; and
generating a second electronic image that includes a visual depiction of the calculated separation distance between the second applicator and the target area when the applicator is applied to the target area,
wherein the first and second electronic images includes a continuum of separation distances at a plurality of points”.

Claim 3 is allowed due to dependency of claim 1. Claims 5-31 are allowed due to dependency of claim 4.
Closest Reference Found
 	Closest prior art of record with regards the Examiner’s 35 U.S.C 103 rejection includes Geng (US 20060023228 A1) in view of Nasu (US 20120192884 A1), and further in view of Selvarajan (US 20080060652 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616